Case 3:21-mj-05036-DWC Document3 Filed 02/11/21 Page 1 of 6
WD/WA: 3:21-MJ-5036-DWC

 

 

FILED LODGED

 

 

RECEIVED

February 11, 2021

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY ee

perury Holding a Criminal Term

 

 

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v.
GRAND JURY ORIGINAL
TAYLOR JAMES JOHNATAKIS, : VIOLATIONS:
: 18 U.S.C. § 1512(c)(2), 2
Defendant : (Obstruction of an Official Proceeding)

18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere.

TAYLOR JAMES
Case 3:21-mj-05036-DWC Document3 Filed 02/11/21 Page 2 of 6

JOHNATAKIS attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol Grounds without authority, engaging in disorderly and disruptive conduct, and committing
an act of civil disorder.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia,

TAYLOR JAMES JOHNATAKIS did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, while such person
was engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia,

TAYLOR JAMES JOHNATAKIS committed
and attempted to commit an act to obstruct, impede, and interfere with a law enforcement officer
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

bo
Case 3:21-mj-05036-DWC Document3 Filed 02/11/21 Page 3 of 6

COUNT FOUR
On or about January 6, 2021, within the District of Columbia,

TAYLOR JAMES JOHNATAKIS did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, or otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia,

TAYLOR JAMES JOHNATAKIS did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, or otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))
Case 3:21-mj-05036-DWC Document3 Filed 02/11/21 Page 4 of 6

COUNT SIX

On or about January 6, 2021, within the District of Columbia,

TAYLOR JAMES JOHNATAKIS did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, or otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT SEVEN

On or about January 6, 2021, within the District of Columbia,
TAYLOR JAMES JOHNATAKIS willfully
and knowingly obstructed, and impeded passage through and within, the United States Capitol
Grounds and any of the Capitol Buildings.

(Obstructing, or Impeding Passage Through or Within, the Grounds or Any of the
Capitol Buildings, in violation of Title 40, United States Code, Section 5104(e)(2)(E))
Case 3:21-mj-05036-DWC Document3 Filed 02/11/21 Page 5 of 6

COUNT EIGHT

On or about January 6, 2021, within the District of Columbia,
TAYLOR JAMES JOHNATAKIS willfully
and knowingly engaged in an act of physical violence within the United States Capitol Grounds
and any of the Capitol Buildings.

(Engaging in an Act of Physical Violence in the Grounds or Any of the Capitol
Buildings, in violation of Title 40, United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Yet Vdm- Ger

ttorney of the United States in
and for the District of Columbia.
Case 3:21-mj-05036-DWC Document3 Filed 02/11/21 Page 6 of 6

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

y, ) Case: 1:21-cr-00091
Taylor James Johnatakis ) Assigned To : Lamberth, Royce C.
) Assign. Date : 02/05/2021
: __.. +) +Description: INDICTMENT (B)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Taylor James Johnatakis ’
who is accused of an offense or violation based on the following document filed with the court:

BH Indictment © Superseding Indictment O Information © Superseding Information © Complaint
0 Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
18 U.S.C. §§ 1512(c)(2), 2 - Obstruction of an Official Proceeding; 18 U.S.C. § 111(a)(1) - Assaulting, Resisting, or
Impeding Certain Officers; 18 U.S.C. § 231(a)(3) - Civil Disorder; 18 U.S.C. § 1752(a)(1) - Entering and Remaining ina
Restricted Building or Grounds; 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or
Grounds; 18 U.S.C. § 1752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(E) - Impeding Passage Through the Capitol Grounds or Buildings; 40 U.S.C. § 5104(e)(2)(F) -

Act of Physical Violence in the Capitol Grounds or Buildings.
/ Digitally signed by G. Michael
f, bL / Harvey
; ; Date: 2021.02.05 16:15:25 -05'00'

Issuing officer's signature

Date: 02/05/2021

 

City and state: _ Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 
